Case 0:18-cv-61047-UU Document 258-3 Entered on FLSD Docket 08/20/2019 Page 1 of 9




                                   EXHIBIT B
Case 0:18-cv-61047-UU Document 258-3 Entered on FLSD Docket 08/20/2019 Page 2 of 9
Case 0:18-cv-61047-UU Document 258-3 Entered on FLSD Docket 08/20/2019 Page 3 of 9
Case 0:18-cv-61047-UU Document 258-3 Entered on FLSD Docket 08/20/2019 Page 4 of 9
Case 0:18-cv-61047-UU Document 258-3 Entered on FLSD Docket 08/20/2019 Page 5 of 9
Case 0:18-cv-61047-UU Document 258-3 Entered on FLSD Docket 08/20/2019 Page 6 of 9
Case 0:18-cv-61047-UU Document 258-3 Entered on FLSD Docket 08/20/2019 Page 7 of 9
Case 0:18-cv-61047-UU Document 258-3 Entered on FLSD Docket 08/20/2019 Page 8 of 9
Case 0:18-cv-61047-UU Document 258-3 Entered on FLSD Docket 08/20/2019 Page 9 of 9
